IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NOS. WR-19,864-06 AND WR-19,864-07


TOMMY RAY VIDAL, Relator

v.

TARRANT COUNTY DISTRICT CLERK, Respondent




ON APPLICATIONS FOR WRITS OF MANDAMUS
CAUSE NOS. C-2-008887-1013297-B AND C-2-008888-1013298-B 
IN THE 213TH JUDICIAL DISTRICT COURT
FROM TARRANT COUNTY


 Per curiam.

O R D E R



	Relator has filed two motions for leave to file writs of mandamus pursuant to the
original jurisdiction of this Court. In them, he contends that he filed applications for writs of
habeas corpus in the 213th Judicial District Court of Tarrant County, that the trial court
entered orders designating issues, and that he has filed Objections in reply to the State's
answers and to trial counsel's affidavit. Regarding these Objections, Relator contends that
the district clerk has failed to file them or has failed to note the filing of them on the trial
court's docket sheet. 
	Relator raised this same claim concerning his Objections in his -05 mandamus
application. In the -05 mandamus proceeding, this Court ordered the Tarrant County District
Clerk's Office to respond, and an affidavit was filed. An assistant district clerk stated in that
affidavit that Relator's Objections had been filed on December 8, 2009. Based on this
affidavit, Relator was denied leave to file the -05 mandamus application. Also based on this
same affidavit, because Relator has received the requested relief, leave to file in the -06 and
-07 mandamus applications is denied.

Filed: May 11, 2011

Do not publish